Citation Nr: 1638425	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-33 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right kidney atrophy, claimed to have resulted from lack of Department of Veterans Affairs (VA) care.



REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1956 to November 1959.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Houston, Texas VA Regional Office (RO).  In June 2011, January 2014 and December 2015, this matter was remanded for additional development

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for a right kidney disorder based on an allegation that such disability resulted from VA's failure to provide him appropriate care.

VA outpatient treatment records show that the Veteran was seen in October 2002 and stated he was seeing a private physician and had a recent diagnosis of renal insufficiency.  He was requesting follow-up tests ordered by his private physician.  It was also noted that day that his physician (Dr. Pomonis) told him that he was about to lose a kidney.  The assessment was possible early renal failure.  He was seen later that month and brought records from the private physician who told him he was having kidney failure.  Creatinine was 1.7.  The assessment was probably early renal failure.  It was noted the Veteran might need a nephrology consult.  In November 2002, he was seen for follow-up and medication refill.  Creatinine was 1.3.  He was to return in three months, per his request, or as necessary if his symptoms arose.  In February 2003, his blood pressure was 164/78. And creatinine was 1.4.  He was seen for follow-up, medication refill and complaints of arthritic pains.  In August 2003, he was being seen for follow-up, medication refill, keratotic lesions and pruritus.  His blood pressure was 205/87.  `From November 2002 to March 2007, creatine levels ranged from 1.3 to 1.7.  

In October 2005, the Veteran was admitted to a private hospital for complaints including dizziness, hypertension, peripheral vascular disease and shortness of breath.  An abdominal ultrasound showed that the right kidney was significantly smaller than the left, and appeared very atrophied.  The hospital records note a past medical history of renal insufficiency. 

In a January 2010 letter G. Kane, M.D. summarized the 2002 VA outpatient treatment records, and noted that the Veteran's creatinine clearance was low.  He stated that when the Veteran was seen at the VA in November 2002, the physician failed to order any further work-up, even though the Veteran had been told he was in danger of losing a kidney.  Dr. Kane noted that on multiple repeat visits, the VA physician failed to consider the Veteran's known kidney disease.  The private physician stated the care the Veteran received from the VA fell well below the standards of the profession.  He stated that a reasonable physician would have investigated the nature and cause of the underlying condition.  He noted the Veteran received no kidney-related treatment and over the ensuing three years from 2002, he developed progressive blockage of the right renal artery which shut off blood flow to his right kidney.  He stated that when the Veteran had a markedly elevated blood pressure in August 2003, the VA physician failed to consider and rule out renal artery stenosis.  He opined that the direct cause of the loss of the right kidney was VA's failure to consider, diagnose and treat the Veteran's renal artery stenosis.  

In February 2012, May 2014 and again in March 2016, the Veteran's records were sent for review and an opinion to the Chief, Renal Section at a VA medical center.  In his 2012 opinion, the VA physician noted that the Veteran's renal artery stenosis most likely resulted from atherosclerotic aortic disease or as a complication of coronary stenting in 1998 or aortic surgery in 1998.  He noted that renal imaging form 1998 was not of record, so there was no way to determine definitively when renal artery stenosis actually occurred.  His most recent opinion found there had been no chronic worsening of the Veteran's renal function or additional renal disability.  He opined the Veteran had received appropriate treatment from the VA, and stated that Dr. Kane's assessment of the care the Veteran had received from VA was not supported by the facts of the case or by medical literature.  

Notably, records of the evaluations and treatment the Veteran received from Dr. Pomonis are not in the record.  The record also does not reflect, other than by history noted, the status of the Veteran's right kidney prior to his being seen by VA for evaluation of kidney problems in October 2002.  While the record shows he presented private medical records for the VA to review in October 2002, such record are not associated with his VA claims file.  His kidney function studies have remained stable from October 2002 to the present, suggesting there has been no increase in functional impairment.  However, the nature and extent of underlying kidney pathology prior to his being seen by the VA in October 2002 (to assess whether there was increased kidney atrophy since) is not evident from the record .  As records from Dr. Pomonis may shed some light on the matter, they must be secured.  

The record also presents a medical question is not specifically addressed by the VA opinions in the record.  The VA opinions indicate that the Veteran's kidney function has not declined significantly from the time the VA treatment commenced in October 2002, but the record is not clear as to whether any current kidney pathology developed or increased during, or as a result of, VA treatment.  Further medical guidance is needed.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify all providers of evaluations and/or treatment he has received for his right kidney disease, and to submit authorizations for VA to secure complete records of such evaluations and treatment from all private providers, to specifically include Dr. Pomonis.  He should also be asked to provide identifying information regarding (and releases for records of) any renal imaging he may have had prior to October 2002.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified (in particular Dr. Pomonis). 

2.  After the development ordered above is completed, if the record does not clearly show whether there was an increase in renal pathology during or as a result of VA treatment, the AOJ should arrange for the record to be returned to the VA physician who furnished the February 2012, May 2014 and March 2016 advisory opinions for review and an addendum medical opinion.  Specifically, he is asked to opinion whether there was an increase in right kidney pathology severity (e.g., greater atrophy) during or as a result of VA treatment.  In light of the opinion by Dr. Kane, the consulting VA physician is also asked to comment on the propriety the VA medical treatment the Veteran received for symptoms shown (specifically blood pressure elevations).  

The examiner must include rationale with all opinions.  [If the VA physician who provided the prior opinions is unavailable, or unable, to provide the opinions sought, the record should be forwarded to another renal specialist for review and the opinions sought.]

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

